Citation Nr: 1135353	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 1, 2006, for the award of pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for PTSD.

The appellant testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

The Board notes that, in a January 2007 statement, within one year of the December 2006 rating decision that granted entitlement to pension benefits, the Veteran indicated that he desired an effective date earlier than December 1, 2006, for the award of pension benefits.  Thus, the Veteran filed a timely notice of disagreement with the effective date assigned by the RO.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Because the RO adjudicated this matter and the Veteran filed a timely notice of disagreement during the course of the current appeal, the issue is for proper consideration by the Board at this time.  See 38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see also Manlincon v. West, 12 Vet. App. 238 (1999) (indicating that a remand, not a referral, is appropriate where a veteran has filed a timely notice of disagreement but no Statement of the Case has been rendered).  Therefore, the issue of entitlement to an effective date earlier than December 1, 2006, for the award of pension benefits has also been added to the title page.  This issue is further discussed below in the remand portion of the decision.  

The issues of entitlement to service connection for PTSD and of entitlement to an earlier effective date for the award of pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a January 2000 rating decision, the RO denied the Veteran's request to reopen a claim for entitlement to service connection for PTSD, which was originally denied in a July 1995 rating decision, finding that the evidence did not establish a current diagnosis of PTSD.  Although the Veteran filed a timely notice of disagreement with the January 2000 rating decision, he did not perfect his appeal following the issuance of a March 2000 statement of the case, and the January 2000 rating decision became final.  

2.  Evidence submitted since January 2000 is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final as to the claim of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to applications to reopen a previously denied service-connection claim, as is the case here, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Inasmuch as the determination below constitutes a full grant of the claim to reopen service connection for PTSD, there is no reason to belabor the impact of the VCAA and Kent on this matter because any error in notice or assistance is harmless.  Moreover, it is reiterated that additional development, prior to consideration of the reopened claim for entitlement to service connection for PTSD on the merits (de novo), is addressed in the REMAND section below.

New and Material Evidence

As an initial matter, and as will be discussed in more detail below in the REMAND portion, effective July 13, 2010, the regulations governing PTSD were amended.  
75 Fed. Reg. 39,843-52 (July 13, 2010).  However, for claims to reopen a previously denied service connection PTSD claim, new and material evidence is still required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  

With regard to claims to reopen, it is pointed out that VA promulgated amended regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 C.F.R. § 3.156(a), which redefines the definition of "new and material evidence."  This provision is applicable only for claims filed on or after August 29, 2001.  In this case, the Veteran's claim to reopen entitlement to service connection for PTSD was received in 2007.  As such, the new provision of 38 C.F.R. § 3.156(a) is for application in this case and is set forth below.  

A previously and finally disallowed claim will be reopened when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010).   In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999). 

"New evidence" is evidence "not previously submitted to agency decisionmakers," and "material evidence" is "evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New and material evidence can be neither cumulative nor redundant."  Id.  When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)); see also Cuevas v. Principi, 3 Vet. App. 542, 547-48 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (explaining that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").

In this case, the Veteran's original claim for entitlement to service connection for PTSD was denied by the RO in an unappealed July 1995 rating decision.  Subsequently, the Veteran's filed a claim to reopen in July 1999, which was denied in a January 2000 rating decision that determined that the evidence did not establish a diagnosis of PTSD.  Although the Veteran filed a timely notice of disagreement with the January 2000 rating decision, he did not perfect his appeal following the issuance of a March 2000 statement of the case, and the January 2000 rating decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the question before the Board is whether new and material evidence has been submitted since the last final January 2000 rating decision to reopen the claim for service connection for PTSD.

The evidence of record at the time of the last final January 2000 rating decision included the Veteran's DD Form 214, indicating that the Veteran's service specialty title was "EQUIP STOR SPEC," and that he had 10 months and 5 days of foreign service in conjunction with the U.S. Army Pacific campaign; an Agent Orange Registry Code Sheet in which the Veteran indicated that he served in the 101st Airborne Division and served in Vietnam in 1967; the Veteran's statements indicating that he has PTSD as a result of his service in the Tet offensive and explaining that he served as infantryman, cook, supply clerk, guard, and on grave registry duty and dealt with casualties; and VA treatment records reflecting treatment for depression and nightmares, flashbacks, and insomnia.  

The evidence added to the record since the last final January 2000 rating decision includes a January 2007 letter from a VA Staff Psychiatrist indicating that the Veteran has been diagnosed with and is being treated for chronic PTSD; additional statements from the Veteran describing his in-service stressors as a result of his duty with the 101st Airborne Division, 501 Supply Company, including participating in combat as part of the Tet Offensive in Vietnam from 1967 to 1968; VA treatment records reflecting treatment for and a diagnosis of PTSD; and the Veteran's August 2010 hearing testimony providing additional details of his claimed in-service stressors.  

Of the new evidence provided since the last final rating decision, the Veteran's stressor statements and additional VA treatment records had not previously been submitted to agency decisionmakers and are not cumulative or redundant of other evidence of record.  As such, that evidence is new under 38 C.F.R. § 3.156(a).  Moreover, the post-service VA treatment records submitted reflect that the Veteran's has a current diagnosis of PTSD, which was not shown at the time of the last final denial in January 2000.  As such, this new evidence relates to an unestablished fact, i.e., that of a current disability of PTSD, which is necessary to substantiate the claim.  In sum, the evidence submitted since January 2000 is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

Therefore, the evidence submitted since the January 2000 rating decision is found to be both new and material, and the claim for entitlement to service connection for PTSD is hereby reopened.  To this extent, the appeal is granted, and the service-connection claim is further addressed in the REMAND portion of this decision below.  


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent only.


REMAND

With regard to the Veteran's claim for entitlement to PTSD on the merits, as well as his claim for an effective date earlier than December 1, 2006, for the award of pension benefits, the Board finds that additional development is required.  

Turning first to the Veteran's claim for an earlier effective date, in January 2007, within one year of the December 2006 rating decision that granted entitlement to pension benefits, effective December 1, 2006, the Veteran indicated that he disagreed with the effective date assigned by the RO.  Specifically, he asserted that he initially attempted to file his claim for pension benefits in May 2006 and was entitled to an earlier effective date on this basis.  Despite the timely notice of disagreement with the effective date assigned, however, it does not appear that the Veteran was ever provided with a Statement of the Case on this matter.  The U.S. Court of Appeals of Veterans Claims (Court) has held that where a veteran has submitted a timely notice of disagreement with an adverse decision and the RO has not yet issued a Statement of the Case addressing the issue, the Board must remand the issue for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in order to put this issue in the correct procedural posture, the agency of original jurisdiction (AOJ) must provide the Veteran with a Statement of the Case on the issue of entitlement to an effective date earlier than December 1, 2006, for the award of pension benefits.  

With regard to the issue of entitlement to service connection for PTSD, the Board notes that the Veteran's service treatment records, with the exception of his DD Form 214, are unavailable and appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Although the November 2008 Statement of the Case advised the Veteran that his service treatment records and service personnel records were unavailable, and that a formal finding of unavailability of these records was made, it does not appear that the Veteran was advised that he could submit alternate forms of evidence to support his claim.  As such, the Board finds that, on remand, the Veteran should be advised that, due to the unavailability of his service records due to the fire at the NPRC, he may submit evidence from alternative sources to establish his claim for service connection for PTSD.  See Washington, 19 Vet. App. at 369-70 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004); Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992)).  Such alternate forms of evidence may include "buddy statements" from fellow service members.  

In light of the Veteran's missing service records, VA should also assist, at minimum, in the obtainment of relevant records, to include morning reports from the 101st Airborne Division, 501 Supply Company, during the relevant time periods identified by the Veteran as it pertains to his claim.  Id. at 370 (noting that, at a minimum, VA should have requested the implicated morning reports to assist the appellant in substantiating his claim).  This includes making a request for morning reports for the 101st Airborne Division, 501 Supply Company, from approximately December 1967 to January 1968, when the Veteran alleges that a fire-fight occurred near Bien Hoa, Vietnam, which lasted several days and resulted in several casualties.  

Next, the Veteran indicated that he continues to be treated for PTSD at the VA Medical Center in Miami, Florida.  (Hearing Transcript at p. 4).  However, only VA treatment records dated through October 2007 have been associated with the Veteran's claims file.  VA must make reasonable efforts to assist a claimant in obtaining reasonably identified evidence and information necessary to substantiate a claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(1)-(2).  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should associate any relevant treatment records from the VA Medical Center in Miami, Florida, with the claims file.  

Also, a review of the claims file reveals that the Veteran had previously been treated at a VET Center clinic for PTSD in 1998 and 1999.  See July 2004 VA treatment report; Hearing Transcript at p. 4 (indicating an initial diagnosis of PTSD in 1998).  However, it does not appear that an attempt to obtain these records has been made.  Accordingly, the AOJ should, with the Veteran's consent and authorization, associate these relevant records with the claims file.  

Finally, the Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2010) and 75 Fed. Reg. 41,092-01 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010, but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.  In pertinent part, the amended regulations provide that lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, when a veteran experienced fear of hostile military or terrorist activity.   38 C.F.R. § 3.304(f)(3) (2010).  

With regard to stressors related to fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must also confirm "that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor."  Id.  Additionally, "fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others . . . and the veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror."   Id. (emphasis added).  Examples such hostile military activity includes, but is not limited to, an actual or potential improvised explosive device, vehicle-imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or an attack upon friendly military aircraft.   Id.

Given the Veteran's allegations of fear of hostile military activity in Vietnam, the Board finds that a VA examination is necessary.  Accordingly, the Veteran should be provided with a VA examination by a VA psychiatrist or psychologist to determine whether the Veteran's currently diagnosed PTSD is related to his claimed stressors, to include a fear of hostile military activity, in service.  If a diagnosis other than PTSD is provided, however, the examiner also should determine whether such disorder is related to service, and the AOJ is directed to also adjudicate the issue of whether the Veteran may be entitled to service connection for a psychiatric disorder other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).


Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should issue a Statement of the Case that addresses the Veteran's claim for an effective date earlier than December 1, 2006, for the award of pension benefits.  The Veteran and his representative should clearly be advised of the need to file a timely substantive appeal if he desires to have this issue considered by the Board.

2.   The AOJ should send a letter to the Veteran advising him that, due to the unavailability of his service department records due to the NPRC fire, he may submit alternative forms of evidence to support his claim for service connection for PTSD, to include supporting buddy statement.  

3.  The AOJ should request information from the appropriate agency responsible for maintaining records of the U.S. Army in order to obtain morning reports from the 101st Airborne Division, 501 Supply Company, to include morning reports from approximately December 1967 to January 1968, when the Veteran alleges that a fire-fight occurred near Bien Hoa, Vietnam, which lasted several days and resulted in several casualties and injuries.  

4.  The AOJ should obtain and associate with the claims file copies of all pertinent records of treatment received at the VA Medical Center in Miami, Florida, from October 2007 to the present.

5.  Upon obtaining any necessary authorization and consent to release information, the AOJ should obtain and associate with the claims file copies of all pertinent treatment records of treatment received at the reported VET Center from 1998 to 1999.

6.   After the above has been accomplished, the AOJ should schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the current nature and etiology of the Veteran's currently diagnosed PTSD.  The examiner is to be provided with the claims file for review, and the examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history (including the post-service treatment records in the file) and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

(a)  If a diagnosis of PTSD, as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, is provided, the examiner is asked to specifically identify in the report each alleged in-service stressful experience, event and/or circumstance, as described by the Veteran, that would support the PTSD diagnosis.  In addition, for any stressors that are related to the Veteran's fear of hostile military or terrorist activity, the examiner is requested to state whether the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.   

(b)  If a mental disorder diagnosis other than PTSD is provided, the examiner is requested to provide an opinion concerning whether it is as least as likely as not (50 percent or greater probability) that such disorder:  (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) was aggravated beyond its natural progression by service or, (4) was manifested within the year following the Veteran's discharge from service in October 1968.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate all issues in appellate status (to include entitlement to service connection for a psychiatric disorder other than PTSD under Clemons v. Shinseki, 
23 Vet. App. 1 (2009), if a diagnosis of PTSD is not established)).  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


